UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6998



WILLIE S. MERRIWEATHER,

                                              Plaintiff - Appellant,

          versus


EDGEFIELD COUNTY SHERIFF’S DEPARTMENT,

                                               Defendant - Appellee,

          and


MARION TURNER; BILLY R. PARKER; OSCAR MOTON,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-97-1890-6-23AK)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie S. Merriweather, Appellant Pro Se. Anne Macon Flynn, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willie S. Merriweather appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Merriweather v. Edgefield County Sheriff’s

Dep’t, No. CA-97-1890-6-23AK (D.S.C. Jun. 23, 1998).       We deny

Merriweather’s motion to subpoena witnesses. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2